DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
This office action is in response to applicant’s request for consideration and RCE filed on 23 December 2021. Claims 67-207 are still pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/21, 11/23/2021, and 12/30/2021 was filed after the mailing date of the correspondence mailed to applicant on 04/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 67-207 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pezeshki PUB Number 2003/0228866).

Regarding claims 147 and 168, Pezeskhi teaches a method of implementing a consumer service with a server comprising:
transmitting a set of service related information to an application on a mobile internet computing device (applications are uploaded to user SIM via OTA [para 0055, see IP in para [0049] for internet communication, mobile device 200 [para 0051] equates to mobile internet computing device)
receiving additional information based on a user's execution of the applications on the mobile internet device (application on SIM is used to generate message to be sent to server for request of list of applications [para 0056, 0057, 0064]
transmitting a list of assets necessary for executing the application to the mobile internet internet-connected computing device (see para 0031, 0077; user interface can display the list of applications or assets; in addition, it must be noted that when a new application is available, it is added to the list of applications or assets that are available for the user to select and access, therefore eliminating traffic congestion while facilitating memory space); transmitting to the mobile internet-connected computing device only a second set of assets within the list of assets that are not already resident on the mobile internet computing device (when a new application is available, it is added to the list of applications that are available for the user to select and access [see para 0066].

As per claim 148, Pezeshki teaches the method of claim 147 wherein transmitting only the second set of assets within the list of assets that are not already resident on the mobile Internet-connected computing device is by determining a last activity participated in by the user or a genre of the last activity participated in by the user (see par 0066 to make space on the memory, applications that are no longer needed are removed and replaced by updated new application that interests the user). As per claim 149, Pezeshki teaches the method of claim 147 further comprising comparing the list of assets with a first set of assets on the mobile Internet-connected computing device (par 0031, 0077; the comparison is part of user application selection). As per claim 150, Pezeshki teaches the method of claim 147 further comprising comparing the list of assets with a first set of assets on the server (see par 0066). As per claim 151, Pezeshki teaches the method of claim 147 further comprising improving 

Claims 169-188 contain the same limitations as claims 148-167. Therefore, they are rejected under the same rationale.

As per claims 67 and 128, Pezeshki teaches a method of implementing a consumer service on a mobile Internet-connected computing device comprising: loading a set of service related information located on a server to an activity client (applications are uploaded to user SIM via OTA [para 0055, see IP in para [0049] for internet communication, mobile device 200 [para 0051] equates to mobile internet computing device); selecting an option from the activity client from a list of available options (para 0056, 0057, 0064); downloading a set of service-specific information related to a selected option from the server to the mobile Internet-connected computing device (user interface can display the list of applications or assets, see para [0031, 0077]); executing an application related to the selected option within the activity client on the mobile Internet-connected computing device (see para 0031, 0077); receiving a list of assets necessary for executing the application from the server (see para 0031, 0077; user interface can display the list of applications or assets; in addition, it must be noted that when a new 
Claims 68-85 and 129-146 contain the same limitations as claims 148-167. Therefore, they are rejected under the same rationale.

As per claims 86 and 107, Pezeshki teaches a method of implementing a consumer service with a server comprising: transmitting a set of service related information to an application (applications are uploaded to user SIM via OTA [para 0055); receiving a selection related to the consumer service (para 0056, 0057, 0064); transmitting a set of selection information related to the selection from the server to a mobile Internet-connected computing device (applications are uploaded to user SIM via OTA [para 0055, see IP in para [0049] for internet communication, mobile device 200 [para 0051] equates to mobile internet computing device); receiving additional information based on a user's execution of the application on the mobile Internet-connected computing device (application on SIM is used to generate message to be sent to server for request of list of applications [para 0056, 0057, 0064]; transmitting a list of assets necessary for executing the application (see para 0031, 0077; user interface can display the list of applications or assets; in addition, it must be noted that when a new application is available, it is added to the list of applications or assets that are available for the user to select and access, therefore eliminating traffic congestion while facilitating memory space); and transmitting only a second set of assets within the list of assets that are not already resident on the mobile Internet-connected computing device (see para 0066). 

Claims 87-106 and 108-127 contain the same limitations as claims 148-167. Therefore, they are rejected under the same rationale.
As per claim 189, Pezeshki teaches a mobile Internet-connected computing device comprising: a memory (see par 0053) configured to store an application, the application configured to: load a (applications are uploaded to user SIM via OTA [para 0055, see IP in para [0049] for internet communication, mobile device 200 [para 0051] equates to mobile internet computing device); execute the application related to a selected option within the activity client on the mobile Internet-connected computing device (see para 0031, 0077); receive a list of assets necessary for executing the application from the server (see para 0031, 0077; user interface can display the list of applications or assets; in addition, it must be noted that when a new application is available, it is added to the list of applications or assets that are available for the user to select and access, therefore eliminating traffic congestion while facilitating memory space); compare the list of assets with a first set of assets on the mobile Internet-connected computing device (when a new application is available, it is added to the list of applications that are available for the user to select and access [see para 0066]); and receive only a second set of assets within the list of assets that are not already resident on the mobile Internet-connected computing device; and a processor configured to process the application (when a new application is available, it is added to the list of applications that are available for the user to select and access [see para 0066]). Claims 190-207 contain the same limitations as claims 148-167. Therefore, they are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed on 23 December 2021 have been fully considered but they are not persuasive.
In summary, Applicant argued that Pezeshki does not teach:
1) Pezeshki does not teach, for example, transmitting to the mobile Internet-connected computing device only a second set of assets within the list of assets that are not already resident on the mobile Internet-connected computing device. 
As discussed in the rejection Pezeshki teaches this feature (see par 0066, wherein when a new application is available it is added to the list of applications that are available for the user to select and access).
2) Pezeshki does not teach, for example, receiving only a second set of assets within the list of assets that are not already resident on the mobile Internet-connected computing device.

3) the added limitations “assets necessary for executing the application” is not new and does not add any inventive step to the claims. It is also tought by Pezeshki (see rejection comments above; see par 0031, 0077, and 0066).
If any further details and discussions are needed, the examiner encourages applicant’s representative to contact the examiner for more clarification.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454